DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 31 October 2022. As directed by the amendment: claims 1, 3-4, 7, 10, 13, 16, 19-22 have been amended, claims 25-29 have been added. Thus claims 1-5, 7-29 are presently pending in this application. New rejections under 35 U.S.C. 112(a) and (b), described further below, are required in view of the amendments and the newly added claims. 
Response to Arguments
Applicant’s arguments, see REMARKS, filed 31 October 2022, with respect to amended independent claim 1 have been fully considered and are persuasive.  The rejections under 35 U.S.C 103 of the claims have been withdrawn. 
Claim Objections
Claims 7, 8 are objected to because of the following informalities:
Claim 7 recites “after the MDD and external device failing to pair within a designated time period”, the word “failing” should instead be “fail”.
	Claim 8 recites “wherein the sensor data comprises voltage values corresponding to a flow rate of medication delivered to the patient.” However, claim 1 already provides antecedent basis for “a sensed flow rate of medication from the MDD”.  The examiner recommends clarify the antecedent basis for the flow rate described in claim 8, for example by amending claim 8 to recite “wherein the sensor data comprises voltage values corresponding to the flow rate of medication from the MDD.”
	Claim 10 recites “the external device is configured to determine flow rate of the delivery of the medication to the patient over time using the sensor data and the time stamps.” The word “the” is missing before “flow rate”.
	Claim 25 recites “wherein the processing device is configured to: analyze the flow rate of medication from the MDD; determine a clog is present in the MDD based on the flow rate of medication from the MDD; and operate the indicator to indicate the clog is present in the MDD.” It is unclear that the determination of the presence of the clog and the operation of the indicator to indicate the clog is conditional on the detected flow rate. To clarify, the examiner recommends amending the limitation to “determine if a clog is present in the MDD based on the flow rate of medication from the MDD; and upon determination that the clog is present in the MDD, to operate the indicator to indicate the clog is present in the MDD.”
	Claim 26 recites “the dial is actuated to select an amount of medication to be delivered.” It is unclear if the actuation of the dial is a method step. To clarify, the examiner recommends amending the limitation to recite “the dial is configured to be actuated to select an amount of medication to be delivered”.
	Claim 28 recites “The medication delivery device of claim 1, further comprising: a medicine injection pen; and a cap, wherein: the cap is removed from the medicine injection pen to deliver medication to the patient; the cap is returned to the medicine injection pen to return to a non-dosing operational state; and returning the cap to the medicine injection pen causes the switch to open such that power is not supplied from the power source to the sensor, the processing device, and the wireless communication circuit.” It is unclear if the limitations of removing and returning the cap are intended to be method steps. To clarify that the limitations are structural, the examiner recommends amending the limitations to recite “The medication delivery device of claim 1, further comprising: a medicine injection pen; and a cap, wherein: the cap is configured to be removed from the medicine injection pen to deliver medication to the patient; the cap is configured to be returned to the medicine injection pen to return to a non-dosing operational state; and returning the cap to the medicine injection pen causes the switch to open such that power is not supplied from the power source to the sensor, the processing device, and the wireless communication circuit.”
	Further regarding claim 28, it is unclear that when “the cap is returned to the medicine injection pen to return to a non-dosing operational state”, it is the medication delivery device that is returned to a non-dosing operation state. The examiner recommends amending to recite “the cap is returned to the medicine injection pen to return the MDD to a non-dosing operational state”
	Claim 29 recites “The medication delivery device of claim 1, wherein: the processing device transmits flow data to the external device; the external device determines whether a delivered dose differs from a prescribed dose based on the flow data; and the external device generates an alarm if the delivered dose differs from a prescribed dose.” It is unclear if the limitations performed by the processor are intended to be method steps. To clarify the limitations are structural the examiner recommends amending the limitations to recite “The medication delivery device of claim 1, wherein: the processing device is configured to transmit[[s]] flow data to the external device; the external device is configure to  determine[[s]] whether a delivered dose differs from a prescribed dose based on the flow data; and the external device is configured to generate[[s]] an alarm if the delivered dose differs from a prescribed dose.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “The medication delivery device of claim 1, wherein the processing device is configured to control the indicator to indicate a state in which delivery of the medication to the patient is complete.” Claim 14 recites “The medication delivery device of claim 1, wherein the processing device controls the indicator to indicate the state in which delivery of the medication to the patient is complete when the sensor data from the sensor corresponds to a designated minimum flow rate.”
However, amended claim 1 recites “the processing device is configured, upon being powered, to: […] receive sensor data that a sensed flow rate of medication from the MDD is zero; and operate the indicator to indicate that the cannula may be removed from the delivery site when a predetermined amount of time has elapsed after the flow rate of medication is sensed to be zero.”
There is not description in the specification of the processor controlling the indicator to indicate that the cannula may be removed from the delivery site when a predetermined amount of time has elapsed after the flow rate of medication is sensed to be zero as recited in claim 1 in addition to the processing device controlling the indicator to indicate a state in which delivery of the medication to the patient is complete as recited in claim 13 and 14.  
Paragraph [0009] describes “the processing device controls the indicator to indicate the state in which delivery of the medication to the patient is complete when the sensor data from the sensor corresponds to a designated minimum flow rate.”
Paragraph [0066] describes “One or more LEDs 112 on the delivery device 102 and/or indicators on the smart device 104 can let a user know a number of important states of the delivery device 102 such as […] when dosing is complete and a user can remove the delivery device needle (e.g., flow rate indicates injection is complete[…]”.
Paragraph [0044] of the specification describes “sensing when the dosing is finished (e.g., flowrate = 0), and then operating a countdown timer that alerts the user when it is safe to remove the device from the delivery site.” 
	These paragraphs give written description for each of the claims individually, however, they do not provide written description for the processor to be configured to control the indicator to indicate a state in which delivery of the medication to the patient is complete in addition to indicating that the cannula may be removed from the delivery site when a predetermined amount of time has elapsed after the flow rate of medication is sensed to be zero.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, and 7-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 21-24, recites: “receive sensor data that a sensed flow rate of medication from the MDD is zero; and operate the indicator to indicate that the cannula may be removed from the delivery site when a predetermined amount of time has elapsed after the flow rate of medication is sensed to be zero.” However, claim 1 also recites, in line 5, “a processing device configured to receive sensor data from the sensor”. It is unclear that the sensor data as claimed in lines 21-24 is included in the sensor data as claimed in line 5. For the purpose of examination, the examiner is interpreting lines 21-24 to recite: “the sensor data the processing device receives corresponds to a sensed flow rate of medication from the MDD being zero 
	Claim 14 recites “the state in which delivery of the medication to the patient is complete”. There is insufficient antecedent basis for this limitation in the claim. The examiner notes claim 13 provides antecedent basis with “a state in which delivery of the medication to the patient is complete.”. 
	 Claims 2-5, and 7-29 are rejected as being dependent on claim 1. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-5, and 7-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (a) and (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, Mensinger et al. (US 2017/0068799 A1) in view of Searle et al. (US 2016/0074587 A1), Nagar et al. (US 2015/0290396 A1), Despa et al. (US 2015/0126963 A1), and Hannon et al. (US 2011/0306882 A1) fail to teach a medication delivery device where a processing device is configured to receive sensor data that a sensed flow rate of medication from the MDD is zero; and operate the indicator to indicate that the cannula may be removed from the delivery site when a predetermined amount of time has elapsed after the flow rate of medication is sensed to be zero. 
The closest art of record to these limitations are Woolston et al. (US 8,617,127 B2) and Taylor et al. (US 2016/0030683 A1)
Woolston et al. teaches operating an indicator to indicate that the cannula may be removed from the delivery site when a predetermined amount of time has elapsed after a piston/drive unit has fully extended. Taylor et al. teaches including flow rate sensors in a delivery device, however, these flow rate sensors are used to calculate the total amount of drug delivered by integrating flow rate over time, and they are used to determine flow errors such as occlusions. It would not be obvious to substitute the piston being fully extended to identify end of dose, as Woolston teaches, with the flow rate being zero to identify end of dose since the flow rate sensors of Taylor are not intended to identify an end-of-dose when flow rate is zero.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783